DETAILED ACTION
Election/Restrictions
Applicant’s election of  Group II, claims 22, 27, 38, 40, and 41, in the reply filed on August 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election with traverse of species (19) (treating the subject for cancer by administering an anticancer drug when the rare cancer cells are detected, see claims 22 and 40) in the reply filed on August 11, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant makes no statement regarding the patentable distinctness of the species, but note that for restriction to be proper, there must be a patentable difference between the species as Claimed. MPEP § 808.01(a). The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP § 803. The Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct. Applicant respectfully submits that the election requirement is improper, and consequently the Applicant's election of species is for examination purposes only. Applicant respectfully requests that the election requirement be withdrawn. Applicant respectfully requests rejoinder of the nonelected claims at the conclusion of prosecution pursuant to M.P.E.P. §§ 1893.03(d) and 821.04”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the election of species requirement nor persuasive toward the relaxation of same such that species (19) and (20) will be examined. First, since page 6 of the restriction requirement mailed on July 13, 2022 clearly stated that “[T]he species are independent or distinct because these species are directed to different drug treatments which have different properties. In addition, these species are not obvious variants of each other based on the current record” and “[T]here is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (19) and (20) are not overlap”, applicant’s argument “[T]he Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct” is incorrect. Second, page 7 of the restriction requirement mailed on July 13, 2022 clearly stated that “[S]hould applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species”. However, applicant has not submitted evidence or identify such evidence to show species (20) is an obvious variant of species (19). The requirement is still deemed proper and is made FINAL. The examiner agrees to combine species (19) and (20) when this instant case has been allowed.  Claims 22, 37, 38, and 40 will be examined. 

Drawings
Some numbers in Figures 3A and 3B filed on September 21, 2022 still cannot be recognized. Applicant is required to submit new Figure 3. No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see page 30. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities: (1) “a pore density of” in step (b) should be “a pore density”; and (2) “from (c)” in step (d) should be “from step (c)”. 
Claim 37 is objected to because of the following informalities: (1) “claim 21” should be “claim 22”; (2) “during treatment” should be “during the treatment”; and (3) “in (d)” should be “in step (d)”.   
Claim 38 is objected to because of the following informalities: (1)“detection of” should be “said detecting”; and (2) “the patient’s response” should be “a patient’s response”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 22, 37, 38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) to (d) of claim 21, does not reasonably provide enablement for treating a subject for cancer by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject using the methods recited in claims 22, 27, 38, and 40. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for treating a subject for cancer by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 22, 37, 38, and 40 encompass a method for treating a subject for cancer wherein the subject is at risk of developing a cancer, but who which has not been diagnosed with cancer, comprising: (a) obtaining and preparing an anticoagulated blood sample from said subject; (b) isolating or extracting cells that are too large to pass through a filter by passing said anticoagulated blood sample or an anticoagulated diluted blood sample through a vertical filter, wherein the filter has a pore size comprised between 3 and 100 µm, and a pore density between 3×103 and 5×106  pores/cm2 which filter retains the cells that are rare cancer cells but permits passage of blood cells smaller than the rare cancer cells through the filter; (c) recovering isolated or extracted cells that do not pass through the filter; and (d) analyzing the isolated or extracted cells from step (c) by at least one technique selected from the group consisting of cytomorphological analysis, immunolabeling, in situ molecular analysis, molecular analysis of DNA, molecular analysis of RNA, molecular analysis of microRNA, and molecular analysis of protein molecules to detect rare cancer cells from the sample, further comprising treating the subject for cancer by administering an anticancer drug when the rare cancer cells are detected.

Working Examples
The specification provides 4 examples: (1) Multianalysis of Fresh, Non-Fixed, Tumor Cells Enriched from Blood by Filtration; (2) Genetic Characterization of Circulating Tumor Cells and Detection of a Theranostic Mutation in the Circulating Tumor Cells; (3) Application of the Present Invention to Early Diagnosis of Invasive Cancers; and (4) Application of the Present Invention to Isolation and Characterization of Cervical Trophoblasts from Transcervical Samples (see pages 33-60). The specification provides no working example for treating a subject for cancer by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject using the methods recited in claims 22, 27, 38, and 40. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides 4 examples: (1) Multianalysis of Fresh, Non-Fixed, Tumor Cells Enriched from Blood by Filtration; (2) Genetic Characterization of Circulating Tumor Cells and Detection of a Theranostic Mutation in the Circulating Tumor Cells; (3) 
Application of the Present Invention to Early Diagnosis of Invasive Cancers; and (4) Application of the Present Invention to Isolation and Characterization of Cervical Trophoblasts from Transcervical Samples. However, the specification provides no working example for treating a subject for cancer by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject using the methods recited in claims 22, 37, 38, and 40. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to treat a subject for cancer by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject using the methods recited in claims 22, 37, 38, and 40.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a subject for cancer can be treated by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject using the methods recited in claims 22, 37, 38, and 40.
First, adenomas are noncancerous tumors and they may grow along your adrenal, parathyroid or pituitary glands (see page 1 of attached definition for “adenomas”). Since it is known that the blood samples from patients having malignant tumors such as nonsmall cell lung cancer (NSCLC), miscellaneous carcinoma, metastatic carcinoma, malignant pleural mesothelioma, melanoma, and sarcoma, patients having thyroid adenoma and patients having parathyroid adenoma contain circulating nonhematological cells with malignant features and the blood samples from patients having Graves disease, thyroid hyperplasia, and parathyroid hyperplasia contain circulating nonhematological cells with uncertain malignant features (see abstract and Table 1 from Hofman et al.,Am.J.Clin.Pathol.,135, 146-156, January 2011), these circulating nonhematological cells with malignant features and nonhematological cells with uncertain malignant features taught by Hofman et al., are considered as rare cancer cells. When these rare cancer cells are detected in an anticoagulated blood sample from said subject using the method recited in claim 22, without other clinical indicators and diagnostic results, only based on the rare cancer cells detected in the anticoagulated blood sample from said subject, the skilled artisan cannot decide whether said subject has a cancer or has a thyroid adenoma or has a parathyroid adenoma or has a Graves disease or has a thyroid hyperplasia or has a parathyroid hyperplasia such that said subject cannot be treated for cancer by administering an anticancer drug only based on the rare cancer cells detected in the anticoagulated blood sample from said subject. 
Second, the specification shows that “[L]ung cancer is the most prevalent neoplasm and the major cause of tumor-related mortality worldwide [1-5]. Despite recent advances in the management of resected lung cancers and more effective treatment of metastatic tumors, the cure rate of patients with lung cancer remains low. However, the recent discovery of driver oncogenic mutations in lung carcinomas and the increasing development of targeted therapies show new encouraging results in advanced stage patients [6-8]. Among these therapies, gefitinib and erlotinib, tyrosine-kinase inhibitors raised against the epidermal growth factor receptor (EGFR), which exhibit an activating tyrosine mutation in 10 to 20% of adenocarcinomas are used [7, 9]. More recently, genomic alteration involving the anaplastic lymphoma kinase (ALK) (2p23) and the Echinoderm Microtubule associated protein Like-4 (EML4) (2p21) genes was identified in a subset of lung cancer patients having an outstanding favorable response to an ALK small molecule inhibitor (crizotinib) [7, 10-13]. The ALK-gene rearrangement was found in 1 to 7% of non-small cell lung cancers (NSCLCs) according to most of the series without KRAS and EGFR associated mutations in most of the tumors [10, 12-14]. Specific histological features characterize this subset of ALK-positive lung adenocarcinomas, presenting with a solid or acinar growth pattern, a cribriform structure, the presence of mucous cells (signet-ring cells or goblet cells), abundant extracellular mucus, a lack of lepidic growth, and a lack of significant nuclear pleomorphism [14]. Moreover, patients with tumors with ALK rearrangement were younger, were more frequently males, in most of series, and were never smokers/former light smokers [12, 14]” and “[S]everal theranostic biomarkers have been validated in particular for Non-Small Cell Lung Carcinoma (NSCLC) and colon cancer. Epidermal growth factor receptor (EGFR) is a membrane receptor tyrosine kinase. Overexpression or overactivity of EGFR is found in many cancers. EGFR mutations are detected in 10% to 15% of all patients with NSCLC and in 80% of patients who clinically respond to EGFR tyrosine kinase inhibitors such as gefitinib (AstraZeneca) or erlotinib (Roche). Known EGFR mutations include mutations located in exons 18 to 21 of the EGFR tyrosine kinase domain. These mutations are well described in particular in lung cancer. Patients having a primary tumor with the L858R mutation or the deletion of exon 19 mutation have a better response to EGFR inhibitors than patients with wild-type KRAS tumors[13]. The L858R mutation and the deletion of exon 19 mutation are among the most frequent EGFR mutation in lung tumors with a frequency of approximately 43% and 48% of all EGFR mutations, respectively” (see paragraphs [0029] and [0162] of US 2020/0264166 A1, which is US publication of this instant application).  Although it is known that “[G]efitinib, sold under the brand name Iressa, is a medication used for certain breast, lung and other cancers. Gefitinib is an EGFR inhibitor, like erlotinib, which interrupts signaling through the epidermal growth factor receptor (EGFR) in target cells. Therefore, it is only effective in cancers with mutated and overactive EGFR, but resistances to gefitinib can arise through other mutations” (see page 1 of “Gefitinib” from Wikipedia) and “[E]rlotinib, sold under the brand name Tarceva among others, is a medication used to treat non-small cell lung cancer (NSCLC) and pancreatic cancer.[2] Specifically it is used for NSCLC with mutations in the epidermal growth factor receptor (EGFR)-either an exon 19 deletion (del19) or exon 21 (L858R) substitution mutation — which has spread to other parts of the body” (see page 1 of “Erlotinib” from Wikipedia), since claim 22 does not limit that the subject for cancer has a specific cancer, if the subject for cancer has melanoma, it is unpredictable how the subject for cancer can be treated by administering an anticancer drug such as gefitinib or erlotinib when the rare cancer cells are detected as recited in claim 40. Furthermore, since it is known that patients having ALK positive nonsmall cell lung cancer (NSCLC) are resistant to EGFR tyrosine kinase inhibitor treatment (see paragraph [0242] of US 2020/0264166 A1, which is US publication of this instant application and abstract from Lee et al., 118, 3579-3586, 2012), since claim 22 does not limit that the subject for cancer has a specific cancer, if the subject for cancer has ALK positive NSCLC, it is unpredictable how the subject for cancer can be treated by administering an anticancer drug such as a EGFR tyrosine kinase inhibitor (eg., gefitinib or erlotinib) when the rare cancer cells are detected as recited in claim 40. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether a subject for cancer can be treated by administering an anticancer drug when the rare cancer cells are detected in an anticoagulated blood sample from said subject using the methods recited in claims 22, 37, 38, and 40.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “said invasive cancer” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “an invasive cancer” in claim 22. Please clarify. 

Response to Arguments
12.	Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	No claim is allowed. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 18, 2022